—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea. Defendant did not assert that he was innocent. He maintained that he smoked marihuana and ingested a six-pack of beer during the night before the plea proceeding and that he was under the influence of the marihuana and alcohol during the plea proceeding. However, the plea proceeding occurred in the afternoon, and the record of that proceeding does not support the contention that defendant was under the influence of drugs or alcohol (see, People v Jones, 233 AD2d 944, Iv denied 89 NY2d 943; People v King, 110 AD2d 856).
There is no merit to the further contentions of defendant that his factual allocution to the crimes is insufficient or that he was denied effective assistance of counsel, and we decline to reverse the judgment as a matter of discretion in the interest of justice {see, CPL 470.15 [6] [a]). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Assault, 2nd Degree.)
Present — Green, J. P., Lawton, Hayes, Balio and Boehm, JJ.